DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 42-62 are pending. 
	Claims 42-49 and 52-62 are examined in the following Office action.

Claim Rejections that are Withdrawn 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendments to the claims. 

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-49 and 52-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to a method of transforming the nucleus of a plant cell comprising introducing a sequence comprising a plant nuclear promoter operably linked to a first nucleic acid sequence that comprises a plastid transgene cassette; a plastid translocation sequence (PTS); and a primer binding domain; introducing into said plant cell a second nucleic acid sequence that encodes a plastid translocation sequence binding protein fused to a first plastid transit peptide (PTSBP-TP), wherein said second nucleic acid sequence is operably linked to a plant nuclear promoter; and introducing into said plant cell a third nucleic acid sequence that encodes for a reverse transcriptase protein fused to a second plastid transit peptide wherein the third nucleic acid is operably linked to a plant nuclear promoter. 
	The specification describes transformed tobacco plants with the LtrB-CTS and ASB-CTS vector for plastid transformation (see Figs. 8 and 9; see Experimental Section 1B). Figure 8 shows success in 1/3 ASB-CTS lines and success in 4/5 LtrB lines. Figure 9 shows bands in 2/6 when probing for aadA-GFP; however, the Examiner notes that the expected band size is stated to be around 1.5kb (see pg. 35, Fig. 9 description) yet the band appears to have migrated to around 2kb. Thus, it is unclear if these bands are truly representative of the presence of aadA-GFP.  
The specification fails to describe the full scope of plastid translocation sequences and primer binding domains. Specifically, the specification has failed to describe any plant viruses (i.e. PVX or TMV) as a PTS or PTSPB or any plant group II introns or derivatives thereof. The specification has failed to describe whether coat proteins from potato virus X or TMV are sufficient and necessary to bind viral RNA harboring additional plastid transformation cassettes to import into the chloroplast. The specification fails to describe a “mix and match” approach such that one of skill in the art would recognize that Applicant was in possession of the broadly claimed method of transforming any plant especially absent any requirement for said structures to interact. 
Given that nuclear transformation for plastid transformation has not been suggested or taught in the prior art, the singular reduction to practice (one of Group II introns having innate reverse transcriptase function and one of supplying a second exogenous reverse transcriptase) is not sufficient to describe the full genus of nuclear encoded plastid transformation constructs nor is it sufficient to describe the full genus of transplastomic plants. 
Furthermore, Lambowitz et al (US 20030104352) describes that Group II introns (i.e. the LtrB and LtrA of the instant invention) work in a specific and non-interchangeable manner (see paragraph 0003; 0036; 0037). From the teachings of Lambowitz, it is clear that the structures both necessary and sufficient for import into the chloroplast have not been fully described. The claims should explicitly recite the various components come from the same source, or equivalent language for which basis occurs, as opposed to merely reciting that said translocation sequence binding protein and the plastid translocation sequence are capable of binding. 
Deshpande et al (Curr. Genet. 28(2), pp. 122-127, 1995) describe that the atpF group-II intron-containing gene from spinach chloroplasts are not spliced in transgenic Chlamydomonas chloroplasts, suggesting that splicing of chloroplast introns mediated by cellular factors may be species-specific (see Abstract). Although Group II introns may have a conserved secondary structure, it is clear from the description provided by Deshpande that not all plants, plant group II introns, or derivatives thereof, as currently encompassed are capable of nuclear encoded chloroplast transformation. Thus, one of skill in the art would have been unable to conclude that Applicant was in possession of the genus as currently claimed. 
	Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, two constructs with limited success (i.e. ASB-CTS and LtrB-CTS in tobacco as shown in Figs. 8 and 9) and three constructs with unverified expression and effectiveness (i.e. constructs in Arabidopsis) are insufficient to describe the claimed genus of any plant or any nuclear encoded plastid transformation construct save for LtrB and ASB in tobacco.
Hence, Applicant has not, in fact, described nucleic acids that encode a nuclear encoded plastid transformation sequence within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments:	
Applicant argues that the specification discloses native translocation sequences which are shown to target RNA to the chloroplasts. The sequences are then used as chloroplast translocation sequences. Applicant asserts that it is unnecessary for written description and enablement for the present disclosure to recite hundreds or different CTS. See page 10 of the remarks.
This is not found persuasive because the function of chloroplast import of a transgene is not the only function required by the instantly claimed invention and to reduce the rejection in such manner misapprehends the rejections of record. Furthermore, the rejection is not requiring the Applicant disclose hundreds of different CTSs. In contrast, the rejection requires Applicant to describe the core-structure that distinguishes “CTS sequences” that allow for the import of an RNA sequence from those sequences that do not. Given that one of ordinary skill is unable to determine what structure is responsible for such feature, the ordinary artisan would not recognize that Applicant was either in possession of such features of the invention or recognize that that Applicant had broadly enabled the usage of a generically recited “CTS.” 

Applicant argues that their technique is enabled and described through post-filing research, citing Ahmad and Gomez. See page 11. 
The work of Ahmad and Gomez do not demonstrate enablement or written description of the instantly claimed invention, even assuming that post-filing evidence can be used to demonstrate enablement and sufficient written description. Ahmad states that they used a non-coding RNA sequence from potato virus X to import GFP mRNA into chloroplasts of transgenic tobacco plants. Even taking these teachings of Ahmad at face value and without reading into the text of Ahmad, the ordinary artisan would not recognize that Applicant had described or broadly enabled the instantly claimed invention. First, Ahmad states that they have provided the “first evidence” showing that a small viral RNA sequence is capable of translocating RNA sequences to the chloroplast. Ahmad demonstrates the level of knowledge as of 2016 the skilled artisan in chloroplast translocation would have understood (i.e. that it was not well understood at all). Ahmad is damaging to applicant’s position further, noting “Eggplant latent viroid chimeric construct pCvdTCR-GFP was included on the base of previous findings by Gomez and Pallas (95) who demonstrated that the viroid sequence acting as a 5´- UTR end mediated the trafficking and accumulation of a functional foreign mRNA into N. benthamiana chloroplasts. However when the tobacco leaves were agroinfiltrated with pCvdTCR-GFP and pC127TCR-GFP constructs it was observed that GFP is functional in agrobacteria cells but not in chloroplasts (Figure 5.5).” See page 97. Ahmad goes further, “Despite the presence of 5´-TCR in both pCvdTCR-GFP and pC127TCR-GFP constructs, GFP was failed to express in the chloroplast of the infiltrated plants. One of the possibilities that RNA tractor sequence is not translocated in the chloroplasts, it can be ruled out by the fact that 100 Eggplant latent viroid (ELVd), a member of the Avsunviroidae family (a class of subviral plant pathogens that infect, replicate and accumulate in chloroplasts), sequence definitely targets to the chloroplast. In the case of pCvdTCR-GFP if the TCR is functional then GFP should be expressed inside the chloroplast. So in this case, it might require some additional levels of regulation for translation or change in secondary structure of RNA due to TCR sequence which inhibits translation. Secondary structure formation near the 5´-end of a eukaryotic mRNA can have negative or positive effects upon translation initiation (313).” See pages 99-100. 
Ahmad also states that their RNA tractor may be unique to PVX. See page 93. 
Ahmad also states that “studies on sub-cellular, other than the nucleus, localization of genome of these viruses have been less explored…considering these findings on sub-cellular localization, it is conceivable that viruses use fundamentally different transport mechanisms within their hosts. See pages 67-68. 
Ahmad also states that they might be able to target the mitochondria using the PVX RNA tractor, but were unable to do so despite the fact that mitochondria and chloroplasts both contain a double membrane and prokaryotic ribosomes. See pages 89-90. 
Thus, Ahmad provides additional evidence to support Applicant’s lack of enablement and written description with respect to CTSs, despite the fact that the rejection is not solely predicated upon the usage of CTSs. In other words, Ahmad provides additional evidence that the ordinary artisan would not have recognized that the Applicant had described or enabled the full scope of the claimed genus. With respect to written description, Ahmad provides evidence that there is no known structure that would have allowed one of ordinary skill in the art to recognize one CTS from a sequence that is not capable of CTS. Furthermore, even though ELVd had been previously demonstrated to accumulate in chloroplasts, its use to import foreign sequences is questioned by Ahmad. “Another possibility is, it might have lost its translocation capacity to ship its RNA to the chloroplasts which needs to be determined. However, it is not clear how and why such a chimeric viroid sequence allowed the translation in chloroplasts. Whether the viroid sequence or/and specific structure motifs are required for translation of GFP in chloroplasts.” See page 111. 
As an initial matter, it is noted that much of the work undertaken by Ahmad is based off the Gomez paper. However, on its own, Gomez provides additional evidence that the instantly claimed invention lacks enablement for the scope claimed and a sufficient written description. Gomez demonstrates a single example of chloroplast import but notes that there appears to be some structural motif that is involved in import but cannot exclude the possibility that a specific RNA sequence is required for the import mechanism. See page 1518, right column. Given that Gomez is post-filing, it provides additional evidence that one of skill in the art would have been unable to at once “envisage” the claimed genus of CTSs that are capable of chloroplast import. See MPEP 2163(II)(A)(3)(a)(ii) “See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 ("A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated." (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”
See MPEP 2164.05 “applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing.” See also MPEP 2163(II)(A)(3)(a)(ii) “the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." The requirement for enablement and written description is determined at the time of the filing date. 

Applicant argues that the very high degree of sequence and functional homology between group II introns indicates that the present invention can be applied in the context of other native group II introns. See page 11 and 12 of the remarks. 
This argument is not found persuasive. The mere fact that there is sequence and functional homology between group II introns does not provide evidence that any group II intron can be used as a chloroplast translocation sequence. There is simply no evidence that any and all group II introns contain this functionality. Neither the prior art nor the specification describe the structure that is responsible for chloroplast import such that one of skill in the art can immediately envisage which group II introns fall within the scope of the instantly claimed invention and those that fall outside of the instantly claimed invention. Applicant merely asserts that Group II introns contain this function throughout the genus but fails to provide a single example or evidence of such feature. Furthermore, the functionality of group II introns known to those of skill in the art is the only made with respect to the function of splicing, not with respect to the function of chloroplast import. 
The fact that splicing fails to occur demonstrates that, while Group II introns may be conserved in secondary structure, these features do not necessarily mean that each group II intron is substitutable for any other group II intron or a portion of a group II intron may be interchanged for an equivalent portion of a second group II intron. This is particularly relevant when the prior art fails to disclose any nuclear encoded Group II intron that can be imported into the chloroplast. The only example of an RNP that is expressed in the nucleus and transported to the chloroplast is the LtrB intron of the instant specification. In the absence of a representative number of species, the skilled artisan would not be aware whether this feature of nuclear to chloroplast translocation is unique to LtrB itself or Group II introns generally. 
The written description standard is predicated upon a “representative number of species.” See MPEP 2163.05(I)(B). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
Finally, Applicant’s argument fails to address the substitution of one IEP from one group II intron can be substituted with a second intron and maintain functionality. For at least these two reasons, the claims are not enabled or described through their full scope. 

Applicant argues that “it is not necessary to describe the underlying mechanism of RNA targeting, since the present disclosure (when taken with the pre-existing knowledge in the art) provides sufficient information for persons of skill in the art to envision the identity of – and readily practice – the presently claimed invention. Applicant asserts that the knowledge of bacterial viruses such as MS2 and PP7 show that the skilled person would apply in the knowledge that binding between a bacteriophage coat protein and its RNA could be utilized as a CTS.” See pages 13-14 of the remarks. 
This argument is not found persuasive. The fact that these other bacterial viruses are known do not provide any evidence as to their ability to be used in a functionally different purpose, i.e. nuclear encoded chloroplast transformation. There is no evidence of record that demonstrates these bacterial viruses are capable of import into the chloroplast. This fact is bolstered by Applicant’s citation of Ahmad above. 

Applicant asserts that Zoschke et al 2010 provides evidence that group II introns are interchangeable. See page 14 of the remarks.
Post-filing references cannot be used to provide written description or enablement support, as discussed above. Even assuming Zoschke was published before the effective filing date, there is no linkage between the association of MatK with other Group II introns and the interchangeability with other IEPs and Group II introns. Furthermore, the fact that MatK bound RNAs copreciptated does not provide any evidence of the ability of other Group II introns to function in chloroplast transport nor does it provide any evidence that their association is maintained when modified as in the instantly claimed invention. 

Applicant argues that certain host-encoded splicing factors from plant, bacterial, fungal, and algal group II introns might be absent in heterologous hosts due to the course of evolution, citing Zimmerly. Applicant asserts that this understanding allows one of skill in the art to choose and utilize host-specific maturases for group II introns in such a heterologous host. See page 15 of the remarks. 
This argument is not found persuasive. While Applicant does not use the words “trial and error experimentation,” the sentiment is clear in Applicant’s response. Applicant essentially states that some group II introns may not have functionality across the entire genus of organisms containing plastids but because some splicing factors may not be present, applicant directs those of skill in the art to utilize host-specific maturases that contain these splicing factors in a heterologous host. Applicant fails to define which splicing factors are required, which group II introns contain plastid translocation sequences, which group II intron sequences are capable of being modified to carry cargo across a membrane, and which group II introns in which species of plant are capable of crossing a plastid membrane. Applicant relies on those that attempt to practice the instantly claimed invention at a later date to figure out and ascertain which group II intron, if any, function in which plant without any guidance. 

Applicant argues that there are group II introns active in Chlamydomonas as a heterologous host. Applicant cites Herdenberger et al 1994 mitochondrial splicing in Chlamydomonas. See page 15 of the remarks.
This argument is unpersuasive. The instant rejection is predicated upon Applicant’s implication that any Group II intron has plastid localization sequences. The fact that Group II introns exist in Chlamydomonas fails to enable or describe the instantly claimed invention because the function of Group II introns for chloroplast and plastid transport, broadly, are what is at issue. Deshpande supports the idea that the mere fact that LtrB/LtrA functions in one plant cannot guarantee success across all plants, particularly when the cellular elements for import and splicing are species specific. 
Applicant argues that a person of skill in the art that reverse transcriptases use a tRNA to prime reverse transcription. Applicant contends that on the basis of this knowledge a person skilled in the art following the guidance in Applicant’s disclosure that such a primer binding domain sequence could be modified/optimized by replacement with any other sequence corresponding to the 3’-end of any tRNA that might be desired. 
This argument is not found persuasive. As with the functions of CTS above, the mere fact that the native function is known does not provide any evidence that these reverse transcriptases and tRNAs can be modified as is utilized in the instant invention. 

Scope of Enablement
Claims 42-49 and 52-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for LtrB-CTS and ASB-CTS based vectors, does not reasonably provide enablement for any other nuclear encoded plastid transformation construct.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are drawn to a method of transforming the nucleus of a plant cell comprising introducing a sequence comprising a plant nuclear promoter operably linked to a first nucleic acid sequence that comprises a plastid transgene cassette; a plastid translocation sequence (PTS); and a primer binding domain; introducing into said plant cell a second nucleic acid sequence that encodes a plastid translocation sequence binding protein fused to a first plastid transit peptide (PTSBP-TP), wherein said second nucleic acid sequence is operably linked to a plant nuclear promoter; and introducing into said plant cell a third nucleic acid sequence that encodes for a reverse transcriptase protein fused to a second plastid transit peptide wherein the third nucleic acid is operably linked to a plant nuclear promoter. 
The specification teaches transformation of tobacco for nuclear encoded plastid transformation using Avocado sunblotch viroid-CTS and LtrB-CTS. The specification states that the "cassette was expressed" and the "resultant RNA was translocated". The Examiner notes that Figure 8 shows success in 1/3 ASB-CTS lines and success in 4/5 LtrB lines. Figure 9 shows bands in 2/6 when probing for aadA-GFP; however, the Examiner notes that the expected band size is stated to be around 1.5kb (see pg. 35, Fig. 9 description) yet the band appears to have migrated to around 2kb. Thus, it is unclear if these bands are truly representative of the presence of aadA-GFP.  
	The specification fails to teach the full scope of “plastid translocation sequences” which is broadly defined as any RNA sequence that is capable of binding a protein and transporting said protein across the plastid membrane (see pg. 13 of the instant specification). 
At the time of filing, one of skill in the art would have been unable to predict that any group II intron would work with any intron encoded binding protein. Lambowitz et al (US 20030104352) teaches that Group II introns (i.e. the LtrB and LtrA of the instant invention) work in a specific and non-interchangeable manner (see paragraph 0003; 0036; 0037). The claim currently requires no interaction between the translocation sequence binding protein and the plastid translocation sequence. The claims should explicitly recite the various components come from the same source, or equivalent language for which basis occurs.
Deshpande et al (Curr. Genet. 28(2), pp. 122-127, 1995) teach that the atpF group-II intron-containing gene from spinach chloroplasts are not spliced in transgenic Chlamydomonas chloroplasts, suggesting that splicing of chloroplast introns mediated by cellular factors may be species-specific (see Abstract). Although Group II introns may have a conserved secondary structure, it is clear from the teachings provided by Deshpande that not all plants, plant group II introns, or derivatives thereof, as currently encompassed are capable of nuclear encoded chloroplast transformation. Thus, one of skill in the art would not have recognized that the claims are enabled throughout their broad scope. 
Given that the genus is infinitely large, undue experimentation would be required by those of skill in the art to make and use the defined "plastid translocation sequence" of the invention commensurate in scope with the current claims. 
	Given that this type of plastid transformation is unprecedented, extensive teachings are required to enable the full scope of the claimed nucleic acids and full scope of claimed plants. These teachings are not provided for by the instant specification and thus the unpredictability of plastid transformation has not been overcome. 
Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to make and use the invention commensurate in scope with the current claims. 	
Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662